Title: To James Madison from Daniel William Coxe, 8 October 1802
From: Coxe, Daniel William
To: Madison, James


Sir
Philada. Octr 8th. 1802
I had some time since the honor of receiving from you an introductory Letter for Mr D. Clark to Mr King which was regularly forwarded.
Being deeply interested in the trade of New Orleans with Mr. Clark, I take the liberty of enclosing you an Act of the British Parliament of 22d June with some private Remarks of my Correspondent annexed thereto—likewise Extract of another letter from the same House which evinces the Importance of authorising the Collector of the Natchez Custom House to grant Clearances to american vessels navigated pursuant to the British Law, loading with American Produce at New Orleans, & bound to British European Ports, otherwise our vessels carrying Tobacco, Cotton or Furs from thence would be prohibited an Entry in Great Britain, while English vessels could exclusively carry the same Articles to the deep Injury of the American Merchant & Ship Owner. As the Crop of Cotton of Tenessee & the Mississippi territory will be ready to ship this fall & early in the Winter, it would be highly interesting (if the Executive conclude on affording this facility to the american Planter & Merchant) that it should be done without Delay in order to give an opportunity of shipping our Produce direct for England, which is the best mart for Cotton.
The Port of New Orleans not being yet frequented by British vessels, all the American Cottons & Tobaccos must inevitably be shipt to the United States or France, & from thence (at the Expence of double freight Insurance & Commission) to England, unless clearances can be obtained from N. Orleans as the Port of Deposit for American Produce.
From my Connexion with N. Orleans I have frequent opportunities of forwarding Letters from here & New York by Sea, which is generally more expeditious than the Mail. I beg leave to tender my Services in transmitting any Papers you may have to forward thither, & have the Honor to be with the highest Consideration & Respect Sir yr mo. obdt Servt
Danl. Wm. Coxe
 

   
   RC and enclosures (DLC: Gallatin Papers). For enclosures, see nn. 2 and 3.



   
   See Daniel Clark to JM, 16 Aug. 1802 (PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (4 vols. to date; Charlottesville, Va., 1986—)., 3:488, 489 n. 4).



   
   Coxe enclosed a printed broadside (docketed by Wagner), which includes a copy of 41 Geo. 3, c. 80, “An Act for repealing several Acts … relating to the Admission of certain Articles of Merchandize in Neutral Ships, and to the issuing of Orders in Council for that purpose, and for making other provisions in lieu thereof, to continue until the First Day of January, One thousand eight hundred and four.” The act, dated 22 June 1802, allowed the produce of any non-British territory in North America or the West Indies to be imported to Great Britain between 1 Sept. 1802 and 1 Jan. 1804 by neutral vessels of over one hundred tons “navigated in any manner whatsoever” and to be stored for reexport. It specifically excluded tobacco, snuff, and rice. The broadside also includes a letter dated 1802 at Liverpool, with “14th Augt” and the signature of Green & Wainewright supplied by hand. The letter contains information the firm had gathered clarifying the meaning of the act for its clients.



   
   Coxe enclosed an extract (2 pp.) of an 18 Aug. 1802 letter from Green & Wainewright reporting that although British law did not allow the importation of American produce from New Orleans, customs officers suggested it would be allowed if the goods were loaded directly onto oceangoing ships from boats sent down the Mississippi from American settlements. The writers stressed that such ships would need clearance from an American customhouse on the Mississippi. Cotton not grown in American territory would have to be sent to the British West Indies or to some port where it could be loaded onto British vessels, as only they were allowed to import cotton. If the above plan was not practicable, they concluded, American vessels “must touch at a port of the United States for a Clearance & the Crew must be particularly attended to as We have been Witness to several very disagreeable circumstances thro’ this point.” On 11 Aug. 1803 Parliament passed a law allowing American goods to be imported from New Orleans in U.S. ships (Thomas Edlyne Tomlins et al., eds., The Statutes of the United Kingdom of Great Britain and Ireland [29 vols.; London, 1804–69], 1:1073).



   
   Daniel William Coxe (1769–1852), brother of Pennsylvania Republican Tench Coxe, was a wealthy merchant and international trader with extensive business interests in New Orleans (Cooke, Tench Coxe, pp. 11, 334–36).


